Citation Nr: 9900763	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  98-01 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veterans claim for service connection for chronic 
bilateral knee disability and, if so, whether all the 
evidence both old and new warrants the grant of service 
connection.  


REPRESENTATION

Appellant represented by:	Nancy L. Preston, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971 and, thereafter, for a period of active duty for 
training (ACDUTRA) from April 19, 1979, to May 5, 1979.

The Board of Veterans' Appeal (Board) previously denied 
service connection for a chronic right knee disability by 
decision issued in May 1984, and service connection for a 
chronic left knee disability by decision issued in February 
1988.

This case now comes to the Board on appeal from a May 1997 
rating decision of the Atlanta, Georgia, Department of 
Veterans Affairs (VA), Regional Office (RO) which, in 
pertinent part, denied entitlement to an increased 
(compensable) disability rating for recurrent hemorrhoids and 
found that new and material evidence had not been presented 
to reopen the veterans claim for service connection for 
chronic bilateral knee disability.  The veteran was informed 
of these adverse determinations, as well as his procedural 
and appellate right by letter from the RO, dated May 7, 1997.  
The veteran filed a timely notice of disagreement (NOD) as to 
his chronic bilateral disability claim only, and was issued a 
statement of the case as to the same in November 1997.  The 
RO received his substantive appeal April 1998.  The veteran 
and his spouse thereafter testified at a personal hearing 
before the undersigned at the local VARO (Travel Board 
hearing) in August 1998.

A review of the evidentiary record reveals that although the 
veteran had not previously initiated an appeal, he expressed 
dissatisfaction as to the noncompensable disability 
evaluation assigned for recurrent hemorrhoids during the 
course of his Travel Board hearing on August 17, 1998.  While 
this testimony can be reasonably construed as a NOD, the 
Board observes that the applicable 1-year delimiting period 
for filing a NOD as to the May 1997 denial of his claim had 
expired.  See 38 C.F.R. § 20.302 (1998).  Accordingly, the 
veterans testimony as to his recurrent hemorrhoids must be 
construed as a new claim for increase.  In addition, it is 
noted that the veteran also raised claims of entitlement to 
service connection for emotional distress, as well as 
impotence and sexual dysfunction during his August 1998 
hearing.  Since these issues have not been properly developed 
for appellate review by the Board, and are not inextricably 
intertwined with the issue on appeal, they are hereby 
referred to the RO for appropriate action.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  


REMAND

The veteran maintains, in effect, that he has submitted new 
and material evidence sufficient to reopon and establish 
entitlement to service connection for his chronic bilateral 
knee disability.  In this regard, the Board must remand this 
case to the RO for readjudication in light of a recent change 
in the law concerning claims for service connection based on 
the submission of new and material evidence.  In the case 
of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (hereinafter 
Federal Circuit) held that in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991), the U. S. Court of Veterans Appeals 
(the Court) impermissibly ignored the definition of 
material evidence adopted by VA under 38 C.F.R. 
§ 3.156(a) as a reasonable interpretation of an otherwise 
ambiguous statutory term (found under 38 U.S.C. § 5108) and, 
without sufficient justification or explanation, rewrote the 
statute to incorporate the definition of materiality from an 
altogether different government benefits scheme.  Pursuant to 
the holding in Hodge, the legal hurdle adopted in Colvin that 
required reopening of claim on the basis of a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome of the case was declared invalid.

Thus, the legal standard that remains valid, 38 C.F.R. 
§ 3.156(a), requires only that in order for new evidence to 
be material, it must be so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  On this point, the Court has recently stated that a 
review of the claim under the more flexible Hodge standard 
accords the appellant a less stringent new and material 
evidence threshold to overcome.  See Fossie v. West, No. 96-
1695 (U.S. Vet. App. Oct. 30, 1998).

The Court has held that its precedent decisions must be given 
full force and effect immediately, even if VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  Consequently, as this 
case remains in appellate status, and it is shown that the RO 
denied the claim on the basis of the now-invalidated Colvin 
standard, a remand to the agency of original jurisdiction is 
required for the purpose of readjudication of the appellants 
claim pursuant to the holding in Hodge, supra.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (precedent decisions 
of the Court generally are given retroactive effect with 
regard to cases in which the administrative or judicial 
review process is not concluded).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should readjudicate the issue 
of whether new and material evidence has 
been submitted to allow reopening of the 
appellants claim for service connection 
for chronic bilateral knee disability.  
As alluded to above, the ROs 
readjudication of the claim must comport 
with the Federal Circuits holding in 
Hodge, supra, regarding whether the 
evidence submitted is new and material so 
as to allow reopening of the previously 
denied claim according to the specific 
criteria set forth under 38 C.F.R. 
§ 3.156(a) (1998).

2.  If the determination remains adverse 
to the veteran, he and his attorney 
should be furnished a supplemental 
statement of the case which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached.

Thereafter, the veteran and his attorney should be afforded 
the opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this REMAND the Board intimates no 
opinion, either factual or legal, as to the ultimate 
determination warranted in this case.  No action is required 
of the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
